DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2021, 4/9/2021, 11/8/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 19-20 of U.S. Patent No. 10,971,446. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have been patented.
Regarding claim 1, Pat ‘446 discloses, in claim 16, a package, comprising: 
a redistribution structure (all limitations are the same with the limitations recited in claim 16 of Pat ‘446); 
an integrated device attached to a first side of the redistribution structure using solder (“at least one integrated device in a gap between the redistribution structure and the interconnect structure, the at least one integrated device electrically connected to the redistribution structure using solder joints; at least one semiconductor device on a side of the redistribution structure opposite the integrated device, the at least one semiconductor device electrically connected to the redistribution structure”, in claim 16 of Pat ‘446, is interpreted as the same limitation); 
an interconnect structure attached to the first side of the redistribution structure, wherein the integrated device is interposed between the redistribution structure and the interconnect structure (“a redistribution structure electrically connected to the interconnect structure using solder joints; at least one integrated device in a gap between the redistribution structure and the interconnect structure, the at least one integrated device electrically connected to the redistribution structure using solder joints; at least one semiconductor device on a side of the redistribution structure opposite the integrated device, the at least one semiconductor device electrically connected to the redistribution structure”, in claim 16 of Pat ‘446, is interpreted as the same limitation); 
an underfill material between the redistribution structure and the interconnect structure (all limitations are the same with the limitations recited in claim 16 of Pat ‘446); and 
a semiconductor device attached to the redistribution structure, wherein the redistribution structure is interposed between the integrated device and the semiconductor device (“at least one semiconductor device on a side of the redistribution structure opposite the integrated device, the at least one semiconductor device electrically connected to the redistribution structure; at least one integrated device in a gap between the redistribution structure and the interconnect structure, the at least one integrated device electrically connected to the redistribution structure using solder joints”, in claim 16 of Pat ‘446, is interpreted as the same limitation).
Regarding claim 2, Pat ‘446 discloses the package of claim 1 as described above.
Pat ‘446 further discloses, in claim 19, the underfill material extends along sidewalls of the integrated device (all limitations are the same with the limitations recited in claim 19 of Pat ‘446).
Regarding claim 4, Pat ‘446 discloses the package of claim 1 as described above.
Pat ‘446 further discloses, in claim 20, the underfill material extends between the integrated device and the interconnect structure (all limitations are the same with the limitations recited in claim 20 of Pat ‘446).
Regarding claim 7, Pat ‘446 discloses the package of claim 1 as described above.
Pat ‘446 does not explicitly disclose the integrated device is an integrated passive device.
Pat ‘446 teaches, in claim 1, the integrated device is an integrated passive device (“the integrated passive device interposed between the redistribution structure and the interconnect structure”, in claim 1 of Pat ‘446, is interpreted as the same limitation), for the purpose of providing package structures for high functional density with relatively low cost and high performance packages.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in claim 16 of Pat ‘446 to have the integrated device being an integrated passive device, as taught by claim 1 of Pat ‘446, for the purpose of providing package structures for high functional density with relatively low cost and high performance packages.
Claims 3 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 20 of U.S. Patent No. 10,971,446 in view of Lin (US 2016/0118333).
 Regarding claim 3, Pat ‘446 discloses the package of claim 1 as described above.
Pat ‘446 does not explicitly disclose the underfill material extends between the integrated device and the redistribution structure.
Lin teaches, in at least figure 20d and related text, the device comprising the underfill material (360, [129]) extends between the integrated device (84, [48]) and the redistribution structure (326, [123]), for the purpose of maximizing the efficiency and cost infrastructure of the technology nodes of panel level RDL build-up and packaging ([61]).
Pat ‘446 and Lin are analogous art because they both are directed to package and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘446 with the specified features of Lin because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘446 to have the underfill material extending between the integrated device and the redistribution structure, as taught by Lin, for the purpose of maximizing the efficiency and cost infrastructure of the technology nodes of panel level RDL build-up and packaging ([61], Lin).
Regarding claim 8, Pat ‘446 discloses, in claims 16 and 20, a package, comprising: 
a redistribution structure (all limitations are the same with the limitations recited in claim 16 of Pat ‘446); 
an integrated device attached to a first side of the redistribution structure using solder (“at least one integrated device in a gap between the redistribution structure and the interconnect structure, the at least one integrated device electrically connected to the redistribution structure using solder joints; at least one semiconductor device on a side of the redistribution structure opposite the integrated device, the at least one semiconductor device electrically connected to the redistribution structure”, in claim 16 of Pat ‘446, is interpreted as the same limitation); 
an interconnect structure attached to the first side of the redistribution structure, wherein the integrated device is interposed between the redistribution structure and the interconnect structure (“a redistribution structure electrically connected to the interconnect structure using solder joints; at least one integrated device in a gap between the redistribution structure and the interconnect structure, the at least one integrated device electrically connected to the redistribution structure using solder joints; at least one semiconductor device on a side of the redistribution structure opposite the integrated device, the at least one semiconductor device electrically connected to the redistribution structure”, in claim 16 of Pat ‘446, is interpreted as the same limitation); 
an underfill material between the redistribution structure and the interconnect structure (all limitations are the same with the limitations recited in claim 16 of Pat ‘446), wherein the underfill material extends between the integrated device and the interconnect structure (all limitations are the same with the limitations recited in claim 20 of Pat ‘446); and 
a semiconductor device attached to the redistribution structure, wherein the redistribution structure is interposed between the integrated device and the semiconductor device (“at least one semiconductor device on a side of the redistribution structure opposite the integrated device, the at least one semiconductor device electrically connected to the redistribution structure; at least one integrated device in a gap between the redistribution structure and the interconnect structure, the at least one integrated device electrically connected to the redistribution structure using solder joints”, in claim 16 of Pat ‘446, is interpreted as the same limitation).
Pat ‘446 does not explicitly disclose the redistribution structure comprising a plurality of first layers of conductive routing lines; the interconnect structure comprising a plurality of second layers of conductive routing lines.
Lin teaches, in at least figure 18 and related text, the device comprising the redistribution structure (326, [123]) comprising a plurality of first layers of conductive routing lines (158/162, [78]); the interconnect structure (322, [123]) comprising a plurality of second layers of conductive routing lines (116, [63]), for the purpose of maximizing the efficiency and cost infrastructure of the technology nodes of panel level RDL build-up and packaging ([61]).
Pat ‘446 and Lin are analogous art because they both are directed to package and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘446 with the specified features of Lin because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘446 to have the redistribution structure comprising a plurality of first layers of conductive routing lines; the interconnect structure comprising a plurality of second layers of conductive routing lines, as taught by Lin, for the purpose of maximizing the efficiency and cost infrastructure of the technology nodes of panel level RDL build-up and packaging ([61], Lin).
Regarding claim 9, Pat ‘446 in view of Lin discloses the package of claim 8 as described above.
Lin further teaches, in at least figure 20d and related text, the underfill material (360, [129]) extends between the integrated device (84, [48]) and the redistribution structure (326, [123]), for the purpose of maximizing the efficiency and cost infrastructure of the technology nodes of panel level RDL build-up and packaging ([61]).
Regarding claim 10, Pat ‘446 in view of Lin discloses the package of claim 8 as described above.
Lin further teaches, in at least figure 19a and related text, the underfill material (346, [124]) extends along sidewalls of the interconnect structure (330, [124]), for the purpose of maximizing the efficiency and cost infrastructure of the technology nodes of panel level RDL build-up and packaging ([61]).
Regarding claim 11, Pat ‘446 in view of Lin discloses the package of claim 10 as described above.
Lin further teaches, in at least figure 19a and related text, the underfill material (346, [124]) extends over a first surface of the interconnect structure (330, [124]), wherein the first surface is an opposite surface of the interconnect structure from the redistribution structure (326, [124]), for the purpose of maximizing the efficiency and cost infrastructure of the technology nodes of panel level RDL build-up and packaging ([61]).
Regarding claim 12, Pat ‘446 in view of Lin discloses the package of claim 10 as described above.
Lin further teaches, in at least figure 19a and related text, a sidewall of the redistribution structure (326, [124]) is aligned with a sidewall of the underfill material (346, [124]), for the purpose of maximizing the efficiency and cost infrastructure of the technology nodes of panel level RDL build-up and packaging ([61]).
Regarding claim 13, Pat ‘446 in view of Lin discloses the package of claim 8 as described above.
Pat ‘446 further discloses, in claim 17, a distance between the integrated device and the semiconductor package is less than 0.3 mm (all limitations are the same with the limitations recited in claim 17 of Pat ‘446).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 5 that recite “a first multi-layer routing structure on a first side of the core substrate; a second multi-layer routing structure on a second side of the core substrate” in combination with other elements of the base claims 1 and 5.
Claims 14-20 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 that recite “removing the carrier and exposing the first contact pads of the redistribution structure” in combination with other elements of the base claims 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811